     Case 4:20-cv-00243-RSB-CLR Document 16 Filed 11/19/20 Page 1 of 2




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

MICHAEL LAYNE                         )
                                      )
              Plaintiff,              )
                                      )
v.                                    )             CV420-243
                                      )
DUPONT SPECIALTY                      )
PRODUCTS USA, LLC and                 )
COASTAL PRECISION                     )
MACHINE, INC.,                        )
                                      )
              Defendant.              )

                                  ORDER

     The Court conducted a telephonic scheduling conference with the

parties on November 17, 2020. During the conference, all parties agreed

to stay the case pending the disposition of plaintiff’s pending motion to

remand.    Doc. 7.      Therefore, the case is STAYED.    The parties are

DIRECTED to confer and submit a revised Rule 26(f) report and a motion

to lift the stay within 14 days of the disposition of the motion to remand,

should it be denied.1




1
 The Clerk of Court is DIRECTED to ADMINISTRATIVELY TERMINATE the
pending Rule 26(f) report. Doc. 7.
Case 4:20-cv-00243-RSB-CLR Document 16 Filed 11/19/20 Page 2 of 2




SO ORDERED, this 19th day of November, 2020.



                             ________________________________
                             _________
                                    ____
                                       ________
                                       __    ____________
                                                       ____
                                                          ______
                                                          __
                             CHRISTOPHER
                             CHHRISTTOOPPHER L. RAY     Y
                             UNITED STATE
                                        STATES     MAGISTRATE JUDGE
                                            T S MAGISTR
                             SOUTHERN DISTRICT OF GEORGIA
